—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated April 12, 2002, which upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
“ ‘[A] jury verdict in favor of a defendant should not be set aside unless the evidence preponderates so heavily in the plaintiff’s favor that the verdict could not have been reached on any fair interpretation of the evidence’ ” (Spencer v City of New York, 300 AD2d 468 [2002], quoting Asaro v Micali, 292 AD2d 552 [2002]; see Grassi v Ulrich, 87 NY2d 954, 956 [1996]; Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; Nicastro v Park, 113 AD2d 129, 134 [1985]). Moreover, determinations regarding the credibility of witnesses are for the jury, which had the opportunity to see and hear the witnesses, and its resolution of issues of credibility should be afforded great deference (see Baldwin v City of New York, 290 AD2d 465, 466 [2002] ; Darmetta v Ginsburg, 256 AD2d 498 [1998]; Buckenberger v Clark Constr. Corp., 208 AD2d 790, 791 [1994]). In this case, the verdict was based upon a fair interpretation of evidence.
The plaintiff’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Altman, J.P., Plorio, Adams and Rivera, JJ., concur.